DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-15, drawn to a guided keeper assembly, classified in B21D37/02.
Group II. Claims 16-20, drawn to a process of making a guided keeper assembly, classified in F16B21/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case The process as claimed can be used to make any primarily cylinder keeper, not necessarily those intended exclusively for use in a metal forming die.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification; the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and the inventions require a different field of search (e.g., searching different classes /subclasses, CPC symbols, or electronic resources, or employing different search strategies or search queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Matthew Gipson (616-949-9610) on 23SEP2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1: 
Ln 11-12, the limitation “with an internal shoulder” is indefinite for failing to particularly point out and distinctly claim which element is referred to in the claims, the “an aperture” or the “a central portion of said base”. 
Regarding Claim 10, Ln 9-10, the limitation “with an internal shoulder” is indefinite for failing to particularly point out and distinctly claim which element is referred to in the claims, the “an aperture” or the “a central portion of said base”. 
Regarding Claim 16: 
Ln 6, the limitation “with an internal shoulder” is 
indefinite for failing to particularly point out and distinctly claim which element is referred to in the claims, the “an aperture” or the “a central portion of said base”; 
Ln 10-11, the limitation “for close reception in said at least one bushing” is indefinite for failing to particularly point out and distinctly claim whether “close reception” is required or not. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 10, 12, & 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Breen, et alia (US-20120210766-A1), hereinafter Breen (‘766), in view of Breen, et alia(US-20120055224-A1), hereinafter Breen (‘224). 
Regarding Claim 1, Breen (‘766) discloses a guided keeper assembly, comprising: 
a base (8) (Para [0041], Ln 9; as illustrated in at least Fig 2) having: 
a generally cylindrical first portion (10) with a first outside diameter (Fig 2), a generally cylindrical second portion (11) with a second outside diameter (Fig 2) which is less than said first outside diameter creating an external shoulder where said first portion and said second portion intersect (as illustrated in at least Fig 2); and 
a tapered retainer ring groove (14) (Para [0047], Ln 2-3) on the exterior surface of said second portion (Fig 2); and 
an aperture (13) extending axially into a central portion of said base (Fig 6); 
at least one bushing (16) (Para [0047], Ln 16; as illustrated in at least Fig 2) with a first end portion and a second end portion positioned within said aperture (Para [0047], Ln 16-17); 
a guide pin (30) (Para [0044], Ln 1-2; as illustrated in at least Fig 2) having: 
a cylindrically shaped central portion (Fig 2) closely received within said at least one bushing (Para [0047], Ln 16-18); 
a first end having an enlarged head to abut said base to positively limit travel between the first and second die members (Para [0044], Ln 5-8); and 
a second end that couples to one of the die members (Para [0044], Ln 15-19) ; 
a mounting flange member (19) (Para [0042], Ln 3) that includes at least one fastener opening (21) (Para [0042], Ln 4-5), said mounting flange member abutting at least a portion of said external shoulder of said base (Para [0042], Ln 8-11; as illustrated in at least Fig 1); 
at least one fastener (40) (Para [0045], Ln 1-2) that is received through said at least one fastener opening in said mounting flange to couple said base to the other die member (Para [0045], Ln 4-6); and 
a retainer ring (46) detachably received and securely retained in said retainer ring groove (Para [0045], Ln 7-9; as illustrated in at least Fig 1), said retainer ring having an interior face disposed over at least a portion of said at least one fastener to positively prevent said at least one fastener from unintentionally unfastening from said other die member (Para [0045], Ln 9-16). 
Breen (‘766) is silent to an internal shoulder.  Breen (‘224) teaches a modular guide keeper (Para [0006], Ln 1-2; Fig 2).  Breen (‘224) further teaches an aperture (55) extending axially into a central portion of said base with an internal shoulder (Para [0037], Ln 19-21; Fig 10) providing location for internal components. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base disclosed by Breen (‘766) to include an internal shoulder, as taught by Breen (‘224), providing location for internal components. 
Regarding Claim 3, combined Breen (‘766)/Breen (‘224) teaches all aspects of the claimed invention, as stated above.  Breen (‘766) further discloses said mounting flange member is multiple pieces (Fig 2). 
Regarding Claim 4, combined Breen (‘766)/Breen (‘224) teaches all aspects of the claimed invention, as stated above.  Breen (‘766) is silent to including at least two bushings positioned within said aperture in said base. 
Breen (‘224) teaches at least two bushings positioned within said aperture in said base (Para [0037], Ln 12-13), which serve to provide a smooth bearing surface which mates with the exterior surface of guide pin (22) for sliding reciprocation (Para [0037], Ln 14-16).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bushing taught by Breen (‘766) to use at least two bushings positioned within said aperture in said base, as taught by Breen (‘224), to provide a smooth bearing surface which mates with the exterior surface of guide pin. 
Regarding Claim 7, combined Breen (‘766)/Breen (‘224) teaches all aspects of the claimed invention, as stated above.  Breen (‘766) further discloses said base includes a third portion (52) that extends from said first portion with a third outside diameter that is less than said first outside diameter creating a second external shoulder where said first portion and said third portion intersect (Para [0046], Ln 2-6; as illustrated in at least Fig 2). 
Regarding Claim 8, combined Breen (‘766)/Breen (‘224) teaches all aspects of the claimed invention, as stated above.  Breen (‘766) is silent to said internal shoulder in said aperture in said base is located on the portion of said aperture located within said third portion of said base.  Breen (‘224) teaches said internal shoulder is located within said third portion of said base, that extends from said first portion with a third outside diameter ( illustrated between (13) & (14) Breen (‘224), Fig 8, that is less than said first outside diameter (46). 
Regarding Claim 10, Breen (‘766) discloses a guided keeper assembly, comprising: 
a base (8) (Para [0041], Ln 9; as illustrated in at least Fig 2) having: 
a generally cylindrical first portion (10) with a first outside diameter (Fig 2), a generally cylindrical second portion (11) with a second outside diameter (Fig 2) that is less than said first outside diameter creating a first external shoulder on said base (as illustrated in at least Fig 2); and 
a tapered retainer ring groove (14) (Para [0047], Ln 2-3) on the exterior surface of said second portion (Fig 2), said taper in the groove including a portion that tapers toward said first portion of said base, and said groove includes a generally cylindrical portion (Para [0047], Ln 5-11); and 
an aperture (13) extending into a central portion of said base (Fig 6); 
a bushing member (16) (Para [0047], Ln 16; as illustrated in at least Fig 2) with a first end portion and a second end portion position in said aperture in said base (Para [0047], Ln 16-17);
a guide pin (30) (Para [0044], Ln 1-2; as illustrated in at least Fig 2) having: 
a cylindrically shaped central portion (Fig 2) closely received inside said bushing member (Para [0047], Ln 16-18); 
a first end having an enlarged head (Para [0044], Ln 5-6); and 
a second end positioned opposite said first end (Para [0044], Ln 8-9); 
a mounting flange member (19) (Para [0042], Ln 3) that includes at least one fastener opening (21) (Para [0042], Ln 4-5), said mounting flange member abutting at least a portion of said first external shoulder on said base (Para [0042], Ln 8-11; as illustrated in at least Fig 1); 
at least one fastener (40) (Para [0045], Ln 1-2) that is received through said at least one fastener opening in said mounting flange member (Para [0045], Ln 4-5); and 
a retainer ring (46) detachably received in said retainer ring groove such that said retainer ring is disposed over said at least one fastener (Para [0045], Ln 7-9; as illustrated in at least Fig 1). 
Breen (‘766) is silent to an internal shoulder.  Breen (‘224) teaches a modular guide keeper (Para [0006], Ln 1-2; Fig 2).  Breen (‘224) further teaches an aperture (55) extending axially into a central portion of said base with an internal shoulder (Para [0037], Ln 19-21; Fig 10) providing location for internal components. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base disclosed by Breen (‘766) to include an internal shoulder, as taught by Breen (‘224), providing location for internal components. 
Regarding Claim 11, combined Breen (‘766)/Breen (‘224) teaches all aspects of the claimed invention, as stated above.  Breen (‘766) is silent to said bushing member is a plurality of bushings. 
Breen (‘224) teaches at least two bushings positioned within said aperture in said base (Para [0037], Ln 12-13), which serve to provide a smooth bearing surface which mates with the exterior surface of guide pin (22) for sliding reciprocation (Para [0037], Ln 14-16).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bushing taught by Breen (‘766) to use at least two bushings positioned within said aperture in said base, as taught by Breen (‘224), to provide a smooth bearing surface which mates with the exterior surface of guide pin. 
 Regarding Claim 12, combined Breen (‘766)/Breen (‘224) teaches all aspects of the claimed invention, as stated above.  Breen (‘766) further discloses a third portion on said base with a third outside diameter that is smaller than said first outside diameter thereby creating a second external shoulder on said base where said third portion and said first portion intersect. 
Regarding Claim 14, combined Breen (‘766) Breen (‘224) teaches all aspects of the claimed invention, as stated above.  Breen (‘766) further discloses said base is a unitary piece (as illustrated in at least Fig 2). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Breen in view of National Bronze (https://web.archive.org/web/20150522015649/https://www.nationalbronze.com/News/split-bronze-bearings-variations-and-applications/; website accessed 24SEP2021), hereinafter National Bronze. 
Regarding Claim 6, combined Breen (‘766)/Breen (‘224) teaches all aspects of the claimed invention, as stated above.  Breen (‘766) discloses and anti–friction bushing (Para [0047], Ln 16) but is silent to a bronze material.  National Bronze teaches a bushing may be made of bronze, in order to reduce friction (Pg 1, Para 2). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti–friction bushing, as disclosed by Breen (‘766), to be made of bronze, as taught by National Bronze, in order to reduce friction. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Breen in view of National Bronze (https://web.archive.org/web/20130228154123/http://www.nationalbronze.com/plug-graphite-bearings.php; website accessed 24SEP2021), hereinafter NB (plug graphite). 
Regarding Claim 5, combined Breen (‘766)/Breen (‘224) teaches all aspects of the claimed invention, as stated above.  Breen (‘766) discloses and anti–friction bushing (Para [0047], Ln 16) but is silent to graphite plugs.  NB (plug graphite) teaches that bushings may be constructed with plugs made of graphite (Pg 1, Para 2), which are oiless and self lubricating. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti–friction bushing, as disclosed by Breen (‘766), to be made with graphite plugs, in order to provide oiless and self lubricating bushings. 
Claims 2, 9 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Breen (‘766), in view of Breen (‘224) and Pyper (US-20160082499-A1), hereinafter Pyper. 
Regarding Claim 2, combined Breen (‘766)/Breen (‘224) teaches all aspects of the claimed invention, as stated above.  Breen (‘766) is silent to said mounting flange member is a single piece. 
Pyper teaches a teaches a modular guide keeper (Para [0009], Ln 7; as illustrated in at least Fig 10).  Pyper further teaches a single piece mounting flange (25) (Para [0038], Ln 11; Fig 1).  Pyper further teaches the advantage of a single piece mounting flange, e.g., having a single aperture for receiving a mounting bushing (Para [0038], Ln 17-18) and a single piece for receiving mounting fasteners (Para [0038], Ln 13-15).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting flange member as disclosed by Breen (‘766), to be a single piece, as taught by Pyper, in order to reduce costs and the complexity of the design. 
Regarding Claim 9, combined Breen (‘766)/Breen (‘224) teaches all aspects of the claimed invention, as stated above.  Breen (‘766) is silent to including a dampening member positioned between said enlarged head and said base. 
Pyper teaches a teaches a modular guide keeper (Para [0009], Ln 7; as illustrated in at least Fig 10).  Pyper further teaches a dampening member positioned between said enlarged head and said base (Para [0047], Ln 2-4; Fig 10), which serves to absorb impact between head (35) and base block (25) during operation. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Breen (‘766’)/Breen (‘224) to include a dampening member positioned between said enlarged head and said base, as taught by Pyper, in order to absorb impact between the enlarged guide pin head and base during operation. 
Regarding Claim 13, combined Breen (‘766)/Breen (‘224) teaches all aspects of the claimed invention, as stated above.  Breen (‘766) is silent to including a dampening member positioned between said enlarged head on said guide pin and said base. 
Pyper teaches a teaches a modular guide keeper (Para [0009], Ln 7; as illustrated in at least Fig 10).  Pyper further teaches a dampening member positioned between said enlarged head and said base (Para [0047], Ln 2-4; Fig 10), which serves to absorb impact between head (35) and base block (25) during operation. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Breen (‘766’)/Breen (‘224) to include a dampening member positioned between said enlarged head and said base, as taught by Pyper, in order to absorb impact between the enlarged guide pin head and base during operation. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over hereinafter Breen (‘766), in view of Breen (‘224), further in view of Lowry (US-6895797-B2), hereinafter Lowry. 

    PNG
    media_image1.png
    252
    336
    media_image1.png
    Greyscale

Fig EX–1 (Breen [‘766] Fig 2)
Regarding Claim 15, combined Breen (‘766)/ Breen (‘224) teaches all aspects of the claimed invention, as stated above.  Breen (‘766) discloses a ring groove located on said second end of said guide pin (Fig EX–1), however Breen (‘766) is silent to a ring that is positioned in a ring groove located on said second end of said guide pin.  Lowry teaches a modular guided keeper (Col 1, Ln 62).  Lowry further teaches a ring that is positioned in a ring groove located on said second end of said guide pin (Col 3, Ln 15-17; Fig 5), for preventing unintentional separation of parts. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide pin, as taught by combined Breen (‘766)/ Breen (‘224) to include a ring in a ring groove on the second end of the guide pin, as taught by Lowry, for preventing unintentional separation of parts. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Breen, et alia (US-20110302988-A1), hereinafter Breen.  Breen teaches a modular guided keeper. 
Cotter, et alia (US-7861569-B2), hereinafter Cotter.  Cotter teaches a guided modular keeper.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870.  The examiner can normally be reached on M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725